DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 04/15/21 (“Amend.”), in which: claims 1, 2, 4, 6, 7, 9 and 22 are amended; new claims 25 and 26 are added; and the rejection of the claims are traversed.  Claims 1-15 and 21-26 are currently pending an Office action on the merits as follows.

Allowable Subject Matter
Claims 9-15 and 21 are allowed.
Claims 4-6, 8, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 7, 23, 25 and 26 are rejected under 35 U.S.C. 102 (a)(1)(a)(2) as being anticipated by Lee (US Publication 2016/0190389).    
Regarding independent claim 1, Lee teaches a display panel, comprising: 
a base substrate including a first surface and a second surface, the base substrate including a display region and a hole region, which are adjacent to each other, when viewed in a plan view; (Lee, in Fig. 4C illustrates a base substrate (100, 110) which has a first and second surface and has a display region (Fig. 1) and hole (the overall opening, 400 ) region (see annotated Fig. 4 below));
 a plurality of pixels provided in the display region ([0067]);
a module hole penetrating the base substrate from the first surface to the second surface in the hole region; (Lee further illustrates a module hole penetrating the base substrate from the first to second surface (See “dotted” outline in annotated Fig. 4C below));
a blocking groove provided in the hole region of the base substrate and adjacent to the module hole, the blocking groove being recessed in the base substrate; and; (“Long dash” outline in annotated Fig. 4C below, illustrates a blocking groove (adjacent to portions of the module hole) in the hole region of the base substrate along the layer, 110 of the substrate and being recessed in a horizontal manner in the base substrate along layer 110 of the base substrate);
an encapsulation layer provided on the plurality of pixels, the encapsulation layer comprising a first inorganic layer, a second inorganic layer on the first inorganic layer, and an organic layer between the first inorganic layer and the second inorganic layer; a first inorganic layer, a second inorganic layer on the first inorganic layer, and an organic layer between the first inorganic layer and the second inorganic layer);

    PNG
    media_image1.png
    327
    409
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]wherein the first inorganic layer and the organic layer are provided in the blocking groove (As cited above, Lee teaches of providing a blocking groove and further illustrates in Fig. 4, the encapsulation layer, 300, which comprises the inorganic and organic layers, located in the blocking groove).










Regarding dependent claim 7, Lee teaches the display panel of claim 1, further comprising:
a partition wall member (Fig. 4, 150) disposed between the blocking groove and the module hole (As illustrated in Fig. 4, the partition wall member, 150 is located between a portion of the blocking groove and the module hole).
claim 23, Lee the display panel of claim 7, wherein:
the first inorganic layer contacts the second inorganic layer on the partition wall member (As cited in claim 1, Lee teaches that the encapsulation layer, 300 is made of a plurality of inorganic layers and illustrates the encapsulation layer, 300 contacts the partition wall member, 150.  Therefore, the two inorganic layer in directly contact each other on the partition wall member).
Regarding dependent claim 25, Lee teaches the display panel of claim 7, wherein:
the first inorganic layer and the second inorganic layer are disposed on the partition wall member (Fig. 4 illustrates the encapsulation layer, 300 has a portion which is disposed on the partition wall member, 150).
Regarding dependent claim 26, Lee teaches the display panel of claim 7, wherein:
the organic layer covers a portion of a side of the partition wall member (Fig. 4 illustrates the encapsulation layer, 300 covers a portion of a side of the partition wall member, 150).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication 2016/0190389) and in further view of Kang (US Publication 2009/0115066).
Regarding dependent claim 2, Lee teaches the display panel of claim 1, wherein:
the base substrate comprises the first base layer and a first barrier layer, wherein the first base layer includes an organic material and includes a first patterned portion, (The base substrate comprises the first base layer, 100 and first barrier layer, 110 and the first base layer includes an organic material ([0066]));
the first barrier layer is provided on the top surface of the first base layer to define the first surface of base substrate, the first barrier layer includes an inorganic material and includes a first opening, which is connected to the first patterned portion to define an internal space (First barrier layer, 110 which is provided on the top surface of the first base layer to define the first surface of the base substrate.  The first barrier layer is made of inorganic material (silicon oxide, silicon nitride, [0088, 0104]). The first opening is connected to the first patterned portion to define an internal space);
Although Lee teaches of the substrate comprising multiple layers defining an internal space and the substrate having a first patterned portion, Kang does not explicitly teach:
first patterned portion, which is recessed beneath a top surface of the first base layer,
However, in the field of providing internal space within layers, Yang illustrates of having a substrate (10/20, Fig. 10A) and being able to provide a first pattern portion based on an open space created by the first patterned portion which is recessed beneath a top surface of the base layer.  The top surface of the base layer, 10 is defined by the first barrier layer, 20.  Therefore, the recessed portion is located beneath the top surface which is created by the first barrier layer as the top surface is defined by the first barrier layer.  Furthermore, the width of the first opening created by the top portion of the barrier layer is smaller than the width the first patterned portion.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the base and barrier layer of Lee which forms a first patterned portion, which is connected to an internal space and blocking groove; to include the feature of a patterned portion recessed beneath a top surface of a first base layer, wherein the top surface is defined by the first barrier layer, as disclosed by Yang, to prevent an occurrence of a build-up phenomenon ([0009]).
the blocking groove is provided in the internal space by recessing the base substrate, and (The combined teaching of Lee and Yang expands the blocking groove to the internal space of the recessed base substrate); 
and the first inorganic layer covers the internal space and defines an inner surface of the blocking groove (As cited in claim 1, Lee teaches of having inorganic layer covering the whole space of the blocking area and thereby defining an inner surface.  Therefore, the combination of references provide the first inorganic layer covers the internal space and defines an inner surface of the blocking groove).
Regarding dependent claim 3, Lee, and modified by Yang, discloses the display panel of claim 2, wherein:
a width of the first opening is smaller than a width of the first patterned portion (See claim 2 and the teachings of Yang).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693